Citation Nr: 1758483	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-43 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York 


THE ISSUE

Entitlement to service connection for mesothelioma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1982 to July1985.  He is in receipt of the Rifle Marksmanship Badge and the Sea Service Deployment Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is in equipoise as to whether mesothelioma is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, mesothelioma was incurred in active service.  38 U.S.C. §§ 1101, 1131, 7105 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that while serving aboard three different ships, he was exposed to asbestos.  He asserts that the asbestos resulted in his eventual diagnosis of mesothelioma.  The service treatment records (STRs) do not reflect inservice findings or diagnosis of that disability, but that diagnosis is confirmed in the current medical records.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (M21-1).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."  

VA must analyze the Veteran's claim of under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos -related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Further, asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty.  

Neither the M21-1 provisions nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Thus, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The Veteran maintains inservice asbestos exposure while he served aboard sea vessels.  The Veteran's military occupational specialist was as a rifleman, but he did have sea service aboard vessels including the USS Guam.  The Veteran also concedes possible post-service exposure in his job as an autobody worker.

There are three medical opinions of record.  The first opinion is dated in March 2015 from Dr. R.B., the Veteran's thoracic surgeon.  This physician opined that the Veteran's mesothelioma was the result of inservice exposure to asbestos while he served aboard ships (USS Guam and USS Trenton), sleeping on the top bunk very close to asbestos wrapped pipes.  He noted that this appeared to be the Veteran's only exposure to asbestos.  The second opinion is from a VA examiner in June 2015.  This examiner noted both the inservice (being on ships in service for approximately 9 months) and post-service (autobody work) claimed exposure and opined that both played an etiological role in causing the current diagnosis of mesothelioma.  However, in July 2015 another VA opinion was obtained as the RO noted the Veteran's minimal probability for asbestos exposure as a rifleman in the Marine Corps (equivalent to a gunner's mate in the Navy) and in which the examiner found that the Veteran's MOS had the equivalent of minimal probability for asbestos exposure noting that per the Veteran's private treatment records dated February 3, 2015, "the patient has no known asbestos exposure but did work in the auto repair industry".  The VA examiner concluded that the cause of the Veteran's mesothelioma is the Veteran's 28 pack year smoking history (which continues) combined with his work in auto repair.  The Board does note, however, that the applicable VBA Manual provision indicates that "[m]esotheliomas are not associated with cigarette smoking".  See M21-1, Part IV, Subpart ii.2.C.2.c.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all opinions are probative as provided by medical experts.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The first opinion did not consider the Veteran's post-service asbestos exposure.  The other two opinions considered both inservice and post-service possible exposure, with the last opinion indicating that inservice exposure was likely minimal although he also attributed the Veteran's mesothelioma, in part, to cigarette smoking.  Nonetheless, the Board finds that in affording all reasonable doubt, the Board cannot discount that the Veteran had some aboard ship asbestos exposure, particularly in light of the June 2015 opinion.  The examiner clarified that the current diagnosis was not the result of only inservice exposure, but rather from all exposure.  However, there was a connection to service, in part.  This exposure in turn played an etiological role in the diagnosis of mesothelioma.  Accordingly, service connection is warranted.



ORDER

Service connection for mesothelioma is granted. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


